Citation Nr: 1037299	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  00-20 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a testicular 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel






INTRODUCTION

The Veteran served on active duty from October 1952 to October 
1954, with additional service in the Army Reserve including 
inactive duty for training in April 1959.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.

In an October 2002 decision the Board denied the Veteran's 
request to reopen, and he thereupon appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In October 2003 the Court granted a joint motion of the 
parties to vacate the Board's decision.  The Board subsequently 
remanded the case to the RO for actions in compliance with the 
Court's directive in June 2004, August 2006, June 2007 and most 
recently in September 2008.  The file has now been returned to 
the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  


FINDINGS OF FACT

1.  An RO rating decision in January 2000 denied reopening of the 
previously-denied claim for service connection for a testicular 
disorder; the Veteran was notified of the denial but did not 
appeal.

2.  The evidence received since the rating decision in January 
2000 is cumulative or redundant of the evidence previously of 
record or is not so significant that it must be considered in 
order to fairly decide the merits of the claim.



CONCLUSION OF LAW

New and material evidence has not been presented to reopen the 
claim for service connection for a testicular disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to reopen a previously denied claim for 
service connection for a testicular disorder.  The Board will 
initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their application 
to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request that 
the Veteran provide any evidence in the claimant's possession 
that pertains to the claim.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by the 
VCAA, it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim of 
the unique character of the evidence that must be presented.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was provided notice of the 
disability-rating and effective date elements by a letter in 
March 2006.  He was sent letters constituting Kent-compliant 
notice in July 2007 and June 2010 in response to the Board's 
remands.  Although the Veteran was not provided complete notice 
until after the initial adjudication of the claim, the Board 
finds that there is no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this regard, the Board notes that following 
the provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claim in July 2010.  There is no 
indication in the record or reason to believe that the ultimate 
decision of the originating agency would have been different had 
complete VCAA notice been provided at an earlier time.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  

The Board also notes the Veteran has been afforded appropriate 
assistance in response to his claim.  Medical records have been 
received from those VA and private medical providers identified 
by the Veteran as having relevant records.  Neither the Veteran 
nor his representative has identified any outstanding evidence 
that could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence, to include medical 
records.  Although the Veteran has not been afforded a VA 
examination and no medical opinion has been obtained in response 
to the claim, VA is not obliged to provide an examination or to 
obtain a medical opinion in response to a claim to reopen if new 
and material evidence has not been presented.  See 38 C.F.R. 
§ 3.159(c)(4).

In another matter, the Court vacated and remanded the Board's 
October 2002 decision because the joint motion of the parties 
asserted the Board should have adjudicated the Veteran's claim 
for service connection for right inguinal hernia.  The Board is 
bound by the findings contained in the joint motion, as adopted 
by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 
(1997) (under the "law of the case" doctrine, appellate courts 
generally will not review or reconsider issues that have already 
been decided in a previous appeal of the same case; the Board is 
therefore not free to do anything contrary to the Court's prior 
action with respect to the same claim).  Accordingly, in 
compliance with Court's Order the Board remanded that issue to 
the RO for initial adjudication, and the RO adjudicated and 
denied service connection for inguinal hernia by an unappealed 
rating decision in May 2006.      
 
The joint motion, as incorporated by the Court's Order, expressed 
no other issues regarding duties the duties to notify and assist.  
The Board is confident that if any additional VCAA defects 
existed in its previous decision, such defects would have been 
brought to the Court's attention in the interest of judicial 
economy.
 
In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claim before the Board were 
insignificant and not prejudicial to the Veteran.  Accordingly, 
the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty or 
active duty for training or for disability resulting from injury 
incurred in or aggravated by inactive duty for training.  
38 U.S.C.A. §§ 101, 106, 1110 (West 2002); 38 C.F.R. §§ 3.6, 
3.303 (2009).

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

New and material evidence is evidence not previously submitted 
which bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).

The amended definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a) (2002-2008), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,629.  
It does not apply to the appellant's claim to reopen, which was 
received before that date.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's injury 
or disability, even where it would not be enough to convince the 
Board to grant a claim.

The evidence that must be considered in determining whether there 
is a basis for reopening the claim is that evidence added to the 
record since the last disposition in which the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 
(1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 Vet. 
App. 369 (1999) the Court held that the prior holdings in Justus 
and Evans that the credibility of the evidence is to be presumed 
was not altered by the Federal Circuit decision in Hodge.

Analysis

Historically, the Veteran has consistently asserted that his 
testicle disorder is due to injury incurred during a period of 
inactive duty for training (IDT) with the Army Reserve in April 
1959.  The Veteran's testicle disorder is shown to have been 
documented following an incident during IDT; however, the claim 
has been denied because the Veteran's diagnosed testicle disorder 
is considered a disease rather than an injury and thus cannot be 
service connected on the basis of IDT.  See 38 U.S.C.A. § 
101(24).  

Accordingly, to be material, new evidence would have to show the 
Veteran has a disorder of the testicles that is due to injury 
rather than a disease process; subsequent development would 
ascertain whether such injury was incurred in IDT.  This question 
of disease-versus-injury as the basis for previous denial was 
clearly articulated to the Veteran in a letter sent by the 
Appeals Management Center (AMC) in July 2007.  

The Veteran's original claim of service connection for orchitis 
and epididymitis was denied by an RO rating decision in October 
1959.  The claim was reopened and denied by the RO on the merits 
in a rating decision issued in March 1968, and was again reopened 
and denied on the merits by rating decisions in July 1972 and 
August 1973.  The Veteran appealed the August 1973 decision, and 
a February 1977 decision by the Board denied service connection 
for a right testicle disorder on the merits.

The RO subsequently issued rating decisions in November 1983 and 
August 1995 that denied petitions to reopen the previously-denied 
claim.  The Veteran appealed the August 1995 decision, and the 
Board subsequently issued a decision in June 1998 that denied 
reopening of the claim.

The most recent unappealed rating decision denying the claim to 
reopen is a  January 2000 rating decision.

Evidence that was associated with the file at the time of the 
RO's adjudication in January 2000, as relevant to the question of 
the etiology of a testicular disorder, was as follows: (1) 
records from Pila Clinic and Dr. Hector Rodriguez showing 
treatment in April 1959 for right epididymitis; (2) treatment 
records from U.S. Army  Hospital Fort Brooke showing inpatient 
treatment for orchitis of the right testicle, etiology unknown 
(changed from "etiology unknown" to "organism undetermined"), 
and medical opinion that the condition was a simple infection 
rather than an injury; (3) a letter dated in September 1959 by 
First Lieutenant James Allen asserting that the Veteran was on 
active duty in April 1959 when he complained of hernia-like 
symptoms that were subsequently determined to be due to non-
traumatic disease (acute orchitis, nonvenereal) and considered to 
be "not in line of duty;" (4) letters dated in October 1959 and 
October 1973 from Captain Enrique Lefevre-Gonzalez, and an  
undated letter from Sergeant First Class Jose Montalvo-Rodriguez, 
stating the Veteran had been medically treated for an apparent 
injury to the lower body during drill in April 1959; (5) 
treatment records from St. Luke's Episcopal Hospital showing 
inpatient treatment in March 1960 for acute left epididymitis 
consequent to lifting a heavy object that month; (6) treatment 
report from Damas Hospital in September 1963 showing diagnosis of 
right scrotal spermatocele; (7) reports of VA physical and 
psychiatric examinations in July 1973; (8) a letter from Dr. 
Manuel Capo dated in October 1975 asserting epididymitis of the 
left and right testicles appeared to be related to strain while 
in the Reserve; (9) excerpt of undated article from Urology and 
Industry discussing reasonable doubt as to whether traumatic 
epididymitis exists as a clinical entity; (10) a report of VA 
medical examination in February 1980; (11) reports of VA general 
medical examinations in June 1983 and January 1995; (12) a 
private treatment note in September 1998 citing a history of 
right testicle pain since 1959; (13) note by Gilberto Rodriguez-
Rivera dated in May 1999 stating a current diagnosis of atrophic 
right testicle; and (14) an August 1999 note by Dr. Tomas De 
Jesus-Roman asserting the Veteran currently had a tender and 
atrophic right testicle that, "could be related to previous 
epididymitis."

The Veteran submitted the instant request to reopen his claim in 
May 2000, and that claim was denied by the June 2000 rating 
decision on appeal.

Evidence received since the RO's January 2000 rating decision 
that relates to the claimed testicle disorder is set forth below.

A March 2000 note by Dr. De Jesus-Roman states the Veteran 
returned to his office with continued symptoms of atrophic and 
tender right testicle, basically unchanged since July 1998; a 
February 2001 note by the same physician states the Veteran's 
atrophic and tender right testicle was basically unchanged since 
July 1998, and that although Dr. Roman cannot affirm that the 
right testicular pain is due to the incident in 1959 it may be 
possible.  This evidence is essentially redundant of the August 
1999 letter by the same physician that was previously considered 
by the adjudicator.  Simple continuation of the same diagnosis 
and same opinion by the same physician does not constitute new 
and material evidence.

A May 2000 note by Dr. Claudio Bernaschina-Bobadilla states the 
Veteran has an atrophic soft right testicle and pain on the 
epididymal head, with history of right orchitis.  This evidence 
is not material because it neither shows a new diagnosis nor 
asserts an opinion of etiology.  A simple recitation of symptoms 
does not constitute new and material evidence.

An August 2001 note by Dr. Rodriguez-Rivera states the Veteran 
has a small right testicle; possible cause was a force he had to 
do while in the Army in April 1959.  This evidence is not 
material because it does not assert a diagnosis ("small right 
testicle" is not a medical diagnosis) and does not provide any 
rationale as to how an unspecified "force" in service could 
result in a small testicle.  Further, it is essentially redundant 
of the October 1975 letter that asserted epididymitis of the left 
and right testicles appeared to be related to strain while in the 
Reserve; the letter by Dr. Capo, which was in fact more detailed 
than the August 2001 letter by Dr. Rodriguez-Rivera, was 
previously rejected as inadequate when the Board adjudicated the 
merits in February 1977.  

A VA Form 21-4138 (Statement in Support of Claim) by the Veteran 
in October 2007 asserts his testicular condition began with an 
accident in 1959 in which he was lifting a heavy radio, resulting 
in a testicle disorder that had continued until the present.  
This evidence is neither new nor material because it is 
duplicative and redundant of the Veteran's contentions that were 
previously before the Board and the RO during prior adjudications 
of the merits.

Extensive VA treatment records are on file through May 2008.  
These records are not material because they do not address the 
etiology of any current testicle disorder.

In sum, the evidence received since the last final denial in 
January 2000 is cumulative or redundant of the evidence 
previously of record or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Under these circumstances, the Board must conclude that new and 
material evidence to reopen the claim for service connection for 
a testicular disorder has not been received.  


ORDER

As new and material evidence has not been received, reopening of 
the claim for service connection for a testicular disorder is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


